—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 27, 1995, which, inter alia, reduced claimant’s unemployment insurance benefits and charged him with a recoverable overpayment of benefits.
Claimant was employed for 24 years as a delivery truck driver for a uniform rental company. He left his employment on the advice of his physician who considered the work too rigorous for claimant due to his failing health. Upon his departure, the employer paid claimant pension benefits in a lump sum of slightly over $100,000 which claimant rolled over into an individual retirement account (hereinafter IRA). Claimant received unemployment insurance benefits while he searched for less strenuous work. The Unemployment Insurance Appeal Board subsequently charged claimant with a recoverable overpayment on the ground that claimant’s benefit rate should have been diminished by the amount of income he received from his IRA.
Claimant is incorrect when he contends that income from his IRA should have no impact upon the amount of his unemployment insurance benefits. Labor Law § 600 (7) provides that a claimant’s benefit rate is to be reduced by the pro rated weekly amount of payments from a pension or retirement plan funded by the employer (see, Matter of Chriscaden [Sweeney], 232 AD2d 803; Matter of Busman [Hartnett], 172 AD2d 939). Whether the payments are received in installments or in a lump sum is immaterial (see, Matter of Kirkikis [Sweeney], 224 AD2d 849), nor does it matter whether the claimant has actually "retired” from gainful employment (see, Matter of Germain [Sweeney], 220 AD2d 918). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.